DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 has been considered by the examiner.
Drawings
(1) Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Applicant’s paragraph [0009] and [0011] disclose that Fig. 1 is a view of a prior art fluid-drive linear motor. See MPEP § 608.02(g). 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

(2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the holding device includes magnets” as claimed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a holding device adapted to temporarily provide a holding force on the pilot rod when the pilot rod is in an end position until mechanical forces associated with the piston overcome the holding force” in claim 17.

The corresponding structure in the specification for the “holding device” is a magnetic holding device or a mechanical device clamping to the pilot rod, or a pressure chamber 209 with its pressure control device 205, wherein the pressure chamber 209 is provided with restriction 210 fitting the outer diameter of the pilot rod 22, and a side opening 211 which is arranged to cooperate with the region 23 of reduced diameter on the pilot rod 22, and the pressure control device 205 including hollow piston 212, damping cylinder 213, openings 206a, 206b, ball 207 that engages with the pilot rod 22 which achieves the claimed holding function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 4-22 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a linear motor including a holding device that is adapted to temporarily provide a holding force on a pilot rod of a slide valve when the pilot rod is in an end position until mechanical forces associated with the piston overcome the holding force, wherein the slide valve arrangement is for alternately supplying two sides of the a piston with a fluid in a cylinder, wherein the pilot rod is connected to an extension rod that undergoes reciprocating movement inside the bore of the piston and piston rod such that the junction and the end stopper move back and forth relative to the collar during operation of the linear motor, etc.  as claimed in independent claims 4, 7, and 17. 
The dependent claims are allowable because they depend from an allowable independent claim.
The prior art discloses fluid-driven linear motors having many similar structures including the slide valve with a pilot/extension rod extending through a bore of a piston and piston rod, etc., but fails to disclose any holding mechanism adapted to temporarily provide a holding force on the pilot rod when the pilot rod is in an end position until mechanical forces associated with the piston overcome the holding force. While holding .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo (US 3929057) discloses a linear fluid motor having a holding mechanism adapted to temporarily hold a rod with a holding force until desired otherwise, including a shut-off valve that is operated to arrest motion of the cylinder piston.
Conlee (US 4062639), Whiteside et al. (US 2087713), Lewis (US 870112), Richardson (US 2245501), Broughton (US 3374713), Fink (US 2361757), Renders (US 4627328) all disclose pertinent a linear fluid motors having a slide valve arrangement for alternatively supplying two sides of a piston with fluid in a cylinder, the slide valve arrangement including a pilot rod/extension rod that reciprocates inside a bore of the piston and piston rod, the pilot rod/extension rod having a stopper 
Fladby (US 5173036), Champ (US 544459), Cooper (US 2490000) disclose a linear fluid motor having a slide valve arrangement for alternatively supplying two sides of a piston in a cylinder




The drawing objection pertaining to requiring a “Prior art” label for Fig. 1, and the drawing objection pertaining to failing to show the claimed subject matter of magnets.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	March 16, 2022